DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1, 3-4, 6-7, 9-10, 12-16, and 24-25, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-4, 6-7, 9-10, 12-16, and 24-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Herceg et al. (Tribomechanical micronization and activation of whey protein concentrate and zeolite), in view of Henderson et al. (Magneto-Acoustic Mixing Technology: A Novel Method of Processing Metal-Matrix Nanocomposites).
Regarding claims 1 and 24, Herceg discloses a particle programming apparatus, comprising:
an input channel configured to receive nanoparticles from a mill core (Figure 1, see: TMA equipment which comprises an outlet for the milled zeolite);
an ultrasonic sound generator device configured to apply a sound to the nanoparticles received from the mill core (pg. 15-16/2.3 Particle size, see: treated with ultrasound at 50 kHz); and
a control unit configured to: determine a time threshold for applying a sound to the received nanoparticles based on a solidifying rate associated with the material composition of the received nanoparticles; and apply the sound to the received nanoparticles within the time threshold (pg. 15-16/2.3 Particle size, see: Fritsch laser particle sizer, Analysette 22; computer program according to the Fraunhofer model of light scattering; controllable ultrasound treatment time (1-10 minutes); pg. 16/2.5 Statistical analysis, see: data elaboration on particle size distribution before and after TMA and ultrasound treatment in time periods from 0 to 10 minutes; since the device disclosed by Herceg is capable of monitoring the effect of ultrasound treatment on particle size over a variety of ultrasound treatment periods, it is the position of the Examiner that the above referenced components of the prior art device are fully capable of performing the instantly recited functions).
Herceg does not explicitly disclose one or more programming devices configured to alter a crystal lattice of the received nanoparticles, the one or more programming devices including any of: a magnetic pulse generator configured to apply a magnetic pulse to received nanoparticles; and a voltage generator configured to apply a voltage to received nanoparticles; wherein the control unit is configured to determine a time threshold for applying a magnetic pulse, a voltage, or a magnetic pulse and a voltage to the received nanoparticles based on a solidifying rate associated with the material composition of the received nanoparticles; and apply the magnetic pulse, the voltage, or the magnetic pulse and the voltage, to the received nanoparticles within the time threshold; and wherein the sound is applied to the nanoparticles during application of the magnetic pulse to the nanoparticles.
Henderson teaches an analogous nanocomposite fabrication device comprising magneto-acoustic mixing technology (MAMT) (Fig. 1) configured to determine an induction frequency to apply a magnetic field to disperse nanoparticles and minimize agglomeration (pg. 1078-1079/1. Theoretical).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate MAMT into the device disclosed by Herceg, as taught by Henderson, since such a modification would have provided for improved microstructural refinement and particle dispersion by acoustic processes (Henderson: pg. 1082/4. Conclusions).
(pg. 16/2.4 Scanning electron microscopy, see: treated with ultrasound at 50 kHz).
Regarding claim 7, Herceg further discloses the particle programming apparatus includes a pre-defined temperature, pressure, and/or atmospheric composition (pg. 15/2.1 Tribomechanical micronization and activation (TMA), see: ventilator air streaming, input temperature of material of 21.3°C).
Regarding claims 3, 4, and 9, which are directed towards a manner of operating the disclosed device it is the position of the Examiner that the above referenced components of the prior art device are fully capable of performing the instantly recited functions.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claims 10 and 25, Herceg discloses a product line, comprising:
a mill core (Figure 1, see: TMA equipment);
a particle sampling system connected to the mill core and configured to receive nanoparticles from the mill core (Figure 1, see: outlet for the milled zeolite); and
a particle programming apparatus comprising an input channel connected to the particle sampling system, wherein the particle sampling system is configured to direct (Figure 1, see: TMA equipment which comprises an inlet for the zeolite which has not been micronized yet);
wherein the particle programming apparatus comprises an ultrasonic sound generator device (pg. 15-16/2.3 Particle size, see: treated with ultrasound at 50 kHz);
wherein the ultrasonic sound generator device is configured to apply a sound to the nanoparticles received from the particle sampling system within a time threshold of receiving the nanoparticles from the particle sampling system (pg. 15-16/2.3 Particle size, see: controllable ultrasound treatment time (1-10 minutes)).
Herceg does not explicitly disclose one or more programming devices configured to alter a crystal lattice of the nanoparticles received from the particle sampling system, the one or more programming devices including any of: a magnetic pulse generator; a voltage generator, or a magnetic pulse generator and a voltage generator; wherein the one or more programming devices are configured to apply a magnetic pulse, a voltage, or a magnetic pulse and a voltage to the nanoparticles received from the particle sampling system within a time threshold of receiving the nanoparticles from the particle sampling system.
Henderson teaches an analogous nanocomposite fabrication device comprising magneto-acoustic mixing technology (MAMT) (Fig. 1) configured to determine an induction frequency to apply a magnetic field to disperse nanoparticles and minimize agglomeration (pg. 1078-1079/1. Theoretical).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate MAMT into the device disclosed by Herceg, as taught by Henderson, since such a modification would have provided for improved microstructural refinement and particle dispersion by acoustic processes (Henderson: pg. 1082/4. Conclusions).
Regarding claim 13, Herceg further discloses the nanoparticles received from the particle sampling system are formed by collisions in an impact region between a first aerodynamic vane and a second aerodynamic vane in the mill core (Figure 1, see: TMA equipment which comprises a plurality of vanes).
Regarding claim 14, Herceg further discloses an output channel configured to deliver programmed nanoparticles to a nanoparticle solidifying chamber (pg. 16/2.4 Scanning electron microscopy, see: treated with ultrasound at 50 kHz).
Regarding claims 12, and 15, which are directed towards a manner of operating the disclosed device it is the position of the Examiner that the above referenced components of the prior art device are fully capable of performing the instantly recited functions.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 16, Herceg further discloses a pre-defined temperature, pressure, and/or atmospheric composition (pg. 15/2.1 Tribomechanical micronization and activation (TMA), see: ventilator air streaming, input temperature of material of 21.3°C).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 9-10, 12-16, and 24-25, have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797